Title: Josiah Franklin Davenport to Deborah Franklin, 22 March 1759
From: Davenport, Josiah
To: Franklin, Deborah


Honoured Aunt
March. 22d. 1759
I have been Confin’d since Saturday last with a fever, altho now abated I am advised by Doctor Redman not to go abroad, Which is the Occasion I now write my Business.
I have sold my House to Mr. Waiscott, and he has just been here and tells me the deeds are finish’d, and that he is to undertake a Journey on Saturday morning from Which he Shall not return for some time, and Withal has agreed with Workmen to repair the House in his Absence, And as there is a Ballance due to Uncle on it, we want that Settled before the deed is executed. I left with Uncle the Lease &c. and when he went away I Told him I should sell the House before his return, to which he approv’d and told me he should leave the papers With You, and that you and I could settle as Well as if he was Present.
I should be Glad if you’d please to look them up, as the Deed must be executed tomorrow, and if it don’t suit you to Come here perhaps you can Get Mr. Dunlap; The money is ready to discharge it. It will be a detriment to Mr. Waiscott if it is not finished to morrow. I am Honoured Madam Your Dutifull Nephew
J.F. Davenport

Instrument to Uncle. Bond’s two £100 each one for Security one from Dr. Kearsley. Waiscotts Lease.

 Addressed: To / Mrs. Deborah Franklin / Per Pent
